Duvall, J.,
(a) after stating the facts of the ease, *64delivered the opinion oi the court, as follows : — This court is unanimously of opinion, that the direction of the judge of the supreme judicial court of Massachusetts was erroneous. The law of congress under which the collector acted is clear and exjilicit. The collector was bound by law to seize and detain the Union, on her arrival in his district, if, in his opinion, it was the intention to violate or evade any of the provisions of the embargo laws, and his conduct was approved and confirmed by the president. The landing and storing the cargo, whether to preserve it from injury or to secure it from ruin (which, in this case, was done with the consent of the agent of the owner), was a necessary consequence of the detention. The law places a confidence in the opinion of the officer, and he is bound to act according to his opinion; and when he honestly exercises it, as he must do in the execution of his duty, he cannot be punished for it. The judgment of the court below is reversed, with costs.
Judgment reversed.

 Judge Livingston was absent when this opinion was delivered. Judge Stoky gave no opinion, having some impression that he was, at a former period, retained as counsel in the cause, although he did not remember arguing it.